Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 8, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00196-CV


               ESTATE OF ADEL SHESHTAWY, DECEASED

                      On Appeal from Probate Court No. 1
                              Harris County, Texas
                       Trial Court Cause No. 407,499-407


                 MEMORANDUM                       OPINION

      This is an appeal from an order signed February 18, 2015. On September 30,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed. Appellee’s motion to dismiss
and motions to extend time to file his brief as denied as moot.

                                                    PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.